Citation Nr: 0405594	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in September 2001 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

In a statement of the case furnished to the veteran in April 
2003, the RO stated that an overpayment of pension benefits 
to the veteran had been properly created because monies the 
veteran received in connection with administration of the 
estate of his late wife's sister constituted countable income 
for VA pension purposes.  

The statement of the case states that the adjudicative 
actions in the instant appeal included: a claim received on 
February 7, 2001; consideration of the claim based on all 
evidence of record on September 26, 2001; and notification to 
the claimant of the RO's decision on September 26, 2001.  The 
claims file received by the Board does not contain the RO's 
September 2001 determination appealed by the veteran.  
Effective and proper appellate review of the veteran's appeal 
requires consideration of this action.  Therefore, this case 
will be remanded so that the determination being appealed may 
be associated with the claim file.

Furthermore, in a statement received in October 2001, the 
veteran stated, "In reference to September 27, 2001, letter 
from VA, the money in question has never been mine.... Please 
do not stop my check as my only income is Social Security & 
VA pension, my Social Security alone would not pay my 
expenses.  I request a waiver of overpayment."  Decisions on 
claims for waiver of recovery of overpayments are to be made 
by the Committee on Waivers and Compromises (COWC) of the RO.  
See 38 C.F.R. § 1.962 (2003).  From the instant record, the 
Board is unable to determine whether the issue of entitlement 
to a waiver of recovery of an overpayment of pension benefits 
has been considered by the RO.  In the event that the RO's 
COWC has made a decision on the veteran's claim for waiver of 
recovery of an overpayment of improved pension benefits, such 
decision should be associated with the claims file.  In the 
event that the COWC has not made a decision on the veteran's 
claim for waiver, the matter is referred for appropriate 
action while this case is in remand status.

Finally, documents submitted by the veteran and his testimony 
at a hearing before a Decision Review Officer in March 2003 
indicate that he contends that estate monies were received by 
him only in his capacity as a Co-Personal Representative 
appointed in June 1998 by the District Court of Haskell 
County, Oklahoma, and not as a legatee or beneficiary of the 
estate.  Further, the veteran testified that the state court 
approved a settlement entered into by the beneficiaries of 
and claimants to the estate and that as such he never 
received the monies in question and such should not be 
counted against him for pension purposes.  Any order of the 
state court pertaining to the funds which the veteran 
received when the estate was distributed would be pertinent 
to the veteran's appeal.  Such are not currently available to 
VA for review and should be obtained for consideration in 
this case.  See 38 U.S.C.A. § 5103A (West 2002).

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should associate with the 
claims file the rating action which the 
appellant has appealed.

2.  The RO should attempt to obtain from 
the District Court of Haskell County, 
Oklahoma, a copy of any order of that 
court pertaining to the distribution of 
the assets of the estate of the veteran's 
late wife's sister.

3.  Thereafter, VA should review the 
claims file and undertake any other 
required notification and development 
actions, consistent with all governing 
legal authority.  Such action should, in 
any case, include informing the veteran 
of the evidence needed to support his 
claim, and indicating whether the veteran 
should submit such evidence or whether VA 
will obtain and associate such evidence 
with the claims file.  The RO should 
request the veteran to submit all 
pertinent evidence in his possession.

4.  After all of the aforementioned 
actions have been completed, VA should 
readjudicate the veteran's appeal based 
on a consideration of all of the evidence 
of record.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, which contains a recitation of all 
potentially applicable laws and 
regulations, notice of the evidence 
considered, and detailed reasons and 
bases for the determination made.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  In the event that the debt is 
deemed to have been properly created, the 
RO should take appropriate adjudicative 
action with respect to the veteran's 
request for a waiver of recovery of such 
overpayment, and notify the veteran of 
the determination made and his appellate 
rights pertinent thereto.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to assist the veteran, to afford 
him due process of law, and to comply with the notice 
provisions of the VCAA.  By this REMAND, the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran unless he receives further 
notice.  He does, however, have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


